DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        JERMAINE E. JACKSON,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D22-626

                               [July 14, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk Volker, Judge; L.T.
Case No. 50-2008-CF-003745-AXXX-MB.

   Jermaine E. Jackson, Arcadia, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.